 BILL O'GRADY CARPET SERVICE, INCBillO'Grady Carpet Service, Inc.andCarpet, Lino-leum, Soft Tile and Resilient Floor Covering Lay-ers,Local Union No. 419,AFL-CIO. Case 27-CA-2790August 27, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH, AND JENKINSOn June 3, 1970, Trial Examiner Gordon J. Myattissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommended that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision Thereafter, theRespondent filed exceptions, and the General Counselfiled cross-exceptions to the Trial Examiner's Decision,each with supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicialerrorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this proceeding, and hereby adoptsthe findings, conclusions,' and recommendations ofthe Trial Examiner as modified herein.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, asamended, the National Labor Rela-'In adopting the Trial Examiner's conclusion that Respondent violatedSec 8(a)(5) and(1)of the Act, we need not,and do not,rely onsomuch of the Trial Examiner'sDecision as finds that Respondenthad a duty,which it failed to perform,to go to the union hall tosign the 1969 contract The credited testimony,along with Respondent'sadmissions in its answer,amply support the Trial Examiner'sfindingsthat Respondent untimely attempted to withdraw from the multiemployerbargaining group, of which it was a part,after negotiations in the multiem-ployer unit had resulted in an agreement,and that it thereafter withdrewrecognition from the Union,disclaimed any obligation to execute a writtencopy of the negotiated agreement,and refused to acknowledge any obliga-tion to be bound by its terms The foregoing findings are sufficient,withoutmore,to establish Respondent'sviolation of 8(a)(5) and (1)of the Act Respondent's failure to go to the union hall to affix itssignature to the 1969 agreement,as it had done with respect to thetwo prior contracts,does not,in our opinion,support a finding of anindependent 8(a)(5) violation,but is relevant only in explaining whythe Union did not formally solicit Respondent's signature to the 1969contract before demanding compliance with that contract's provisions185 NLRB No. 41587tions Board adopts as its Order the RecommendedOrder of the Trial Examiner, as modified herein,and hereby orders that the Respondent, Bill O'GradyCarpet Service, Inc., Denver, Colorado, its officers,agents successors, and assigns, shall take the actionset forth in the Trial Examiner's Recommended Order,as so modified:1.Substitute the following paragraph for paragraph2(a) of the Recommended Order:Formally acknowledge the obligation to abideby the terms of the collective bargaining agree-ment described in paragraph 1(a) of this Orderby signing a copy of that agreement immediatelyupon its presentation by the Union.2.Substitute the following for the first full para-graph of the Appendix:WE WILLsign acopy of the collective-bargain-ing agreement effective August 1, 1969, betweentheEmployerBargainingGroup of the floorcovering industry and the Carpet, Linoleum, SoftTile andResilientFloor Covering Layers, LocalUnion No. 419, AFL-CIO, immediately uponthe Union's presentation of a copy of that agree-ment to us.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEGORDON J MYATT, Trial Examiner: Upon a chargefiled on September 2, 1969,1 by Carpet, Lineoleum, SoftTile and Resilient Floor Covering Layers, Local UnionNo 419, AFL-CIO (hereinafter called the Union),againstBillO'Grady Carpet Service, Inc. (hereinafter called theRespondent), a complaint and notice of hearing was issuedon October 28 by the Regional Director for Regioi. 27 Thecomplaint alleged,inter alla,that the Respondent was amember of an Employer Bargaining Group, whoseemployees were represented by the Union and which wasorganized for the purpose of negotiating a collective-bargaining agreementwith the Union The complaintfurther alleged that the Respondent violated Section 8(a)(5)and (1) of the National Labor Relations Act, as amended,by refusing to recognize the Union as the collective-bargaining representative of its employees and by refusingto signand comply with the terms of the collective-bargaining agreement negotiated by the Employers' GroupThe Respondent's answer, amended at the trial, denied thatthe Union represented its employees or that it was amember of an Employers' Group established to negotiate acollective-bargaining agreement with the Union. By itsanswer the Respondent denied any obligation to execute acollective-bargaining agreement with the Union andspecifically denied committing any unfair labor practices.'Unless otherwise indicated,all dates herein refer to 1969 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis case was tried before me in Denver,Colorado,on February 26 and27, 1970.All parties were representedby counsel and were afforded full opportunity to be heardand to introduce relevant evidence on the issues Briefswere submitted by all counsel and they have been fullyconsidered by me in arriving at my decision in this caseUpon the entire record in this case,including my evalua-tion of the testimony of the witnesses based upon myobservation of their demeanor and upon consideration ofthe relevant evidence,Imade the following.FINDINGS OF FACTS1. JURISDICTIONAL FINDINGSThe Respondent is a Colorado corporation engaged inthe business of installing floor carpetingThe complaintalleges and the answer admits that the Respondent, inthe course and conduct of its business operations, annuallyperforms services valued in excess of $50,000 for otherbusinessenterpriseswhich themselves annually purchaseand receive goods valued in excess of $50,000, directlyfrom points located outside the State of Colorado. Onthe basis of this evidence, I find and conclude that theRespondentis anemployer within the meaning of Section2(6) and (7) of the Act.It.THE LABORORGANIZATION INVOLVEDCarpet, Lineoleum,Soft Tile and Resilient Floor CoveringLayers, Local UnionNo 419, AFL-CIO,is a labor organiza-tion within the meaning of Section 2(5) ofthe Act.iII.THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsThe Respondent is an independent carpet contractor whoinstalls carpeting for carpet retailers, builders, and interiordecorators. Bill O'Grady, Respondent's president, testifiedthat the Respondent Company operated as a corporateentity for the past 10 years and that he had been engagedin the carpet installation business as a single proprietorfor 8 years prior to incorporation. Until October 1969,theRespondent belonged to a trade organization knownas the Associated Floor Covering Dealers (AFCD). Member-ship of this organization consisted of the various floorcovering dealers and contractors in the greater Denverarea The AFCD was primarily a merchandising organiza-tion set up to assist the dealers and contractors in theiroperations and it did not deal with the labor relationsof the individual members. Some of the members of AFCDwere signatories to a collective-bargaining agreement withtheUnion while others had no contract with the Unionand employed mechanics who were not union members.'Historically when it was time to negotiate a new contractwith the Union, AFCD would contact its members, as'O'Grady testified that he joined the AFCD purely for social purposesin order tomaintaincontact with people in the tradewell as other floor covering dealers and contractors notassociated with it, for the purpose of convening a meetingof the employers to discuss the industry position to betaken during the negotiations. The employers would thenselect a bargaining committee which would negotiate withits counterpart from the Union After the bargaining com-mittees had agreed upon the terms of the pending contract,each would report back to its parent body who wouldthen express approval or disapproval of the final agreement.The evidence discloses that the bargaining committee neversigned the contract on behalf of the employers, but rather,that the Union would secure the signatures of individualemployers on the original contract which was later repro-duced in booklet form. The evidence also discloses thatnot all of the employers attending the meetings convenedby AFCD signed the agreement after it had been acceptedby the group Prior to the current negotiations involvedin this case, the Respondent had attended the meetingsof the Employer Group and had signed contracts withtheUnion covering the periods 1963 to 1966 and 1966to 1969 'The Respondent's office was always maintained at thehome of its president, O'Grady All notices from the Unionand bills for payment to the pension and welfare fundswere always sent to O'Grady's home.B. The Current NegotiationsSixty days before the 1966-69 contract was due to expire,the Union notified the individual employers that it intendedto negotiate a new agreement. In keeping with past practice,AFCD called a meeting of its members and other employersin the trade to discuss the position the employers wouldtake during the coming negotiations. The first meetingwas held at a local hotel on June 12 ° The Respondentattended the initial meeting of the Employer Group Thepresident of AFCD, with the approval of the employers,appointed a bargaining committee to negotiate with theUnion. Earl A Dixon, president of one of the employerfirms,was appointed chairman of this committee Dixonaccepted the position only on the condition that the partici-pating employers give the bargaining committee full authori-ty to act and negotiate on their behalf and bring backthe results to the group. Dixon's condition was acceptedby a majority of the employers in a voice vote.'Approximately a week later the employer bargainingcommittee met with the bargaining committee from theThe testimonyindicatesthat the Respondentwouldgo to the Union'soffice and sign the contract after it had been agreed upon and reducedtowriting It is not clear whether the Respondent did this on its ownvolition or whether the Union would make a request for the Respondentto come to the office and sign the agreementEarlA Dixon, the head of the employer negotiating committee,testified that the first meeting occurred on June 3However, datedlists containing the names of the employers attending the meetings wereintroduced into evidence, and the earliest date indicated on these listswas June 12O'Grady testified that he questioned whether granting this authorityto the bargaining committee would bind the employers to the agreementnegotiatedby themHe stated that he was told that each individualemployer would have to sign the contract in order to be bound, justas it was with past negotiations BILL O'GRADY CARPET SERVICE,INC.589Union. The Union presented its initial demands and theemployer committee rejected them summarily as being outof line. Dixon asked the union commiteee if it had authorityto act and to negotiate an agreement. He suggested thatif it did not, it should go back to the Union and getthis authorityDixon told the union negotiators that hiscommittee had received such authority from the employersThe Union in turn insisted that the employer bargainingcommittee submit to it the names of all of the employersrepresented by this committee.Following the first negotiating session with the Union,the employers held another meeting which was attendedby the Respondent. The employers discussed the Union'soriginal proposals and, according to Dixon, discussed theterms that they would be willing to accept in a collective-bargaining agreement. Dixon testified that he also calledfor reaffirmation of the bargaining committee's power toact and negotiate on behalf of the Employer Group 6Approximately a week after the second meeting of theEmployer Group, the union and employer bargaining com-mittees met again. At this meeting the employer committeepresented a list of the names of employers it represented,including that of the Respondent. The union committeein turn informed the employer representatives that it hadreceived authority from the Union to negotiate a contract.The progress of the negotiations was reported back tothe Employer Group at a meeting held on July 24 TheRespondent was also present at this meeting. The bargainingcommittee sought to get a consensus from the employersregarding the terms they would settle for in a collective-bargaining agreement. The committee polled the employersby having'them write out on slips of paper the termsthat they would accept A few days after the EmployerGroup met, the union and employer bargaining committeesmet again and negotiated the final terms of a collective-bargaining agreement On July 29, there was another meetingof the Employer Group at which Dixon and his committeepresented the terms of the final contract. As the finalcontract was in the process of being printed, there wereonly several drafts available which Dixon circulated amongthe employers. The Respondent attended this meeting andindicated, not to the bargaining committee, but to severalemployers sitting near him that he was not satisfied withthe agreement. The Respondent stated that he would not"live" with the contract as it was finally negotiated.The Respondent never signed the current contract andO'Grady testified that he was never requested to do soby any representative of the Union. Prior to the expirationof the 1966-69 contract, O'Grady employed three carpetmechanics and two helpers who were members of theUnion.AfterAugust 1, 1969, O'Grady only employedone mechanic and one helper; the mechanic was formerlya union member, but apparently resigned from the Unionafter August 1. O'Grady testified that since the negotiationof the new contract, he has received two bills from theAccording to Dixon, onlyone dissent was expressed regarding thecommittee's authority to negotiate a contract The dissenter was a repre-sentative of a company that was in the process of being purchasedby another company, and the representative claimed that he had noauthority to bind the new purchaserUnion requesting payment into the welfare, pension andinsurance funds for his two employees The Respondenthas not made any payments into these funds on behalfof its employees.George Cooney, financial secretary and business managerof the Union, testified that prior to the negotiations ofthe current collective-bargaining agreement the Union onlyconsidered an employer bound when he signed the contract.Cooney stated that this practice was changed during thecurrent bargaining sessions, and the Union insisted uponreceiving the names of the employers who delegated authori-ty to the employer bargaining committee to negotiate ontheir behalfThis information was given to the Unionby the employer committee at the second bargaining sessionCooney also testified that he delegated the responsibilityto a field representative to get the Respondent to signthe current agreementThe current collective-bargaining agreement containeda clause which defined a "qualified" employer under theterms of the agreement. Article III, dealing with the qualifi-cation of the parties, defined a qualified employer as follows-3.1.To qualify as an employer under this agreement,an individual, firm or corporation shall:(a) have a regular place of business located in a zonein which the operation of a floor covering establish-ment is permissible under applicable laws, ordinancesand regulations, which shall be opened and mannedwith personnel for business during regular hours,and which shall not be located in any residence,house, garage, of other premises occupied as livingquarters, and which shall have sanitary facilitieson the premises for the use of employees;This provision was also contained in the 1966-69 contractbut was not in any of the prior agreements.CONCLUDINGFINDINGSThe Respondent's defense is predicated upon a claimthat the Employer Group did not constitute a mul' employ-er bargaining unit with authority to bind individual partici-pating employers to a collective-bargaining agreement, nego-tiatedby the employer committee. According to theRespondent, the employers had traditionally gotten togetherto discuss their stand on the negotiations, but no employerwas bound until he signed the agreement. The Respondentfurther asserts that in many instances during past negotia-tions, employers attending the meetings of the EmployerGroup failed to sign or abide by the agreement negotiatedExamination of the facts leaves little doubt in my mind,however, that there was indeed an employer bargaininggroup organized solely for the purpose of negotiating thecontractwith the Union, and that the Respondent wasa participant in this group. There is some suggestion inthe record that AFCD was the association bargaining forthe employers, but it is apparent that AFCD merely actedas a convenor of all of the employers in the trade, whethermembers of that association or not. AFCD did not purportto be the association dealing with the Union, nor wasitacting on behalf of all of the employers. An informal,ad hocgroup was periodically put together by the employers 590DECISIONSOF NATIONALLABOR RELATIONS BOARDduring time for negotiations to enable them to deal withtheUnion; and from this group a bargaining committeewas appointed to meet directly with the union representa-tives.The mere fact that thead hocgroup had no formalorganization, adopted no bylaws, and had no membershiprequirement, other than attendance at the meetings, doesnot vitiate the conclusion that the employers constituteda multiemployer bargaining unit for the purpose of negotiat-ing a contract with the Union. It has been repeatedlyheld by the Board and the Courts that a multiemployerbargainingunitneed not have a formal structure, or begoverned by bylaws, or have a dues requirement, or holdregular meetings in order to be an appropriate bargainingunit.The Kroeger Company,148 NLRB 569, 673;ShamrockSystems, Inc.,155NLRB 1120;Korner Kafe, Inc.,156NLRB 1157, 1161;The John J. Corbett Press, Inc.,160NLRB 154, enfd. 409 F.2d 673 (C A. 2). Nor is it necessaryto show any formal delegation of authority to establishan intentto engage in multiemployer bargaining.N.L.R.B.vDover Tavern Owners Association,412 F 2d 725 (C.A.3).The test to be applied is whether the members ofthe group have indicated from the outset an unequivocalintention to be bound in collective bargaining by grouprather than by individual action.Western States RegionalCouncil No. 3, International Woodworkers v. N.L.R.B.,398F.2d 770, 773 (C A D.C.)Applying these standards to the instant case, I findand conclude that a multiemployerbargaining unit wasin fact established to negotiate with the Union. The historyof the relationship between the Union and the Employersclearly shows that thiswas apattern which was followedwhenever the parties negotiated a new collective-bargainingagreement. The only variation that occurred during thecurrent negotiations was that each bargaining committeecame to thebargainingtable armed with authority to acton behalf of their Union with the names of the employersit represented. If nothing else, this variation alone strength-ens the conclusion that the employers intended to engageingroup rather than individual actionThe contentionthat there was no formal delegation of authority to thead hoc Employer Group to act on behalf of the participantsiswithout meritAs indicated above, the case law holdsthat such formalities are not requiredMoreover, the recordshows that the Chairman of the employer bargaining com-mittee asked for and received authority to negotiate acontract with the Union on behalf of the Employer GroupIt is significant to note at this juncture, that the Respondentattended the meeting where this authority was conferredand continued to attend all subsequent meetings of theEmployer Group. Even if as the Respondent contends,the employers only granted the bargaining committeeauthority to negotiate subject to their final approval, Iwould nevertheless find that a multiemployer unit hadbeen established. In my judgment it is evident from theactions of the Employer Group that they intended to bebound by group rather than individual action,Korner Kafe,Inc., supra; The Kroeger Company, supra; Quality LimestoneProducts, Inc.,143NLRB 589, 591;KristGradis, et al.,121 NLRB 601, 610.Having found that the Respondentwas amember ofa multiemployer bargainingunit, it follows that the Respond-ent could not relieve itself of the obligation to sign thecollective-bargaining agreement resulting from the negotia-tions, absent unusual circumstances, without an unequivocaland timely withdrawal from the bargainingunit.AndersonLithograph Company, Inc.,124 NLRB 920, enfd.sub nom.,NL.R.B v Jeffries Bank Note Co.,281 F.2d 893 (C.A9);Sheridan Creations, Inc,148NLRB 1503, enfd 357F 2d 245, 247 (C.A 2). I findno unusualcircumstancesin this case which would warrant conferring upon theRespondent the right to avoid its lawful obligation to signthe agreement negotiated through collective action Further-more, I find that the Respondent had not effected a timelywithdrawal from collective action It is well settled thatan employer's withdrawal from a multiemployer bargainingunit is untimely, except on mutual consent, once bargaininghas begunNL.R.B. v. Spun-Jee Corporation,385 F 2d379, 381 (C.A2),SheridanCreations, supra;NL.R B.v.Tulsa SheetMetalWorks, Inc.,367 F.2d 55 (C A.10).Thus O'Grady's statements that he could not "live"with the agreement as negotiated was nothing more thana belated effort to withdraw from the group action afterhe determined that the efforts of that group action werenot to his liking The attempt to withdraw at this pointisnot permissible and does not relieve the Respondentfrom the obligation to sign the collective-bargaining agree-ment negotiated by the Employer Group.Shamrock Systems,Inc., supra; Strong Roofing & Insulating Co.,152 NLRB9, 13, enfd. 386 F.2d 929 (C.A. 9),The John J. CorbettPress,Inc.,supra.Nor can it be said that the Unionacquiesced to the Respondent's attempted withdrawal fromthe unit because the bills for payment into the welfareand pension funds evincean intentionto hold the Respond-ent to the terms of the contract.While there is no evidencein therecord that the Unionever requested the Respondentto signthe agreement, thereis testimony that in the past the Respondent always wentto the union hall to sign the negotiated contract. Nothingin the record indicates whether the Respondent did thisof its own volition or whetherit-wasdone at the requestof the Union I find, however, since the Respondent hadalways gone to the union hall to sign the negotiated agree-ment and since the Respondent's obligation to sign thecontract was a continuing one, the absence of a specificrequest does not relieve the Respondent of its duty toexecute the contract. Rather I find that in keeping withpast practice the Respondent had a duty to go to theunion hall and sign the document.One other defense asserted by the Respondentremainsfor consideration The Respondent claims that under section3.1 of the contract it does not come within the definitionof a "qualified" employer. This provisionwas also containedin the immediate past contract to which the Respondentwas a party. The Respondent did not then seek torelieveitself from the obligation to sign that agreement on thebasis that it did not qualifyas anemployer; even thoughits circumstances were similar. As pointed out by the GeneralCounsel, the Respondent participated fully at all of theemployer meetings and gave everyimpressionof beinga member of the Employer Group. To allow the Respondentnow to claimit is not anemployer under the terms ofthe agreement after having held itself out to be one and BILL O'GRADY CARPET SERVICE, INC591after having participatedfully in thenegotiationsthroughthe Employer Group, would allow the Respondent tofrustrate the concept of multiemployer bargaining and thepolicies and purposes of the National Labor Relations ActCfN L R B v Southwestern Colorado ContractorsAssociation,379 F.2d 360 In these circumstances I agreewith the General Counsel that the Respondent is estoppedfrom asserting the claim that it does not qualify as anemployer and hence has no obligation to sign the agreementnegotiated on its behalf by the Employer GroupOn the basis of the foregoing I findand conclude thattheRespondent is undera dutyto sign thecollective-bargaining agreement negotiated on itsbehalf by theadhocEmployer Group throughthe bargaining committee,and further, that theRespondent'sfailure to sign andabide by the collective-bargaining agreement is a violationof Section8(a)(5) and(1) of the ActCONCLUSIONS OF LAWbargaining agreement negotiated in its behalf by the adhocemployer bargaining group,Ishall recommend thatthe Respondent forthwith sign the 1969-72 collective-bar-gaining agreement entered into between the Union andthe employer bargaining group,and further,that theRespondent give retroactive effect to the terms and condi-tions contained in this agreement,and make whole itsemployees for any loss of wages of other employmentbenefits they may have suffered as a result of failure tocomply with the provisions of the collective-bargainingagreement.Community Market,Inc.,179NLRB No. 2,Commercial Automotive Corporation,169NLRB No 76Backpay, if any, shall be computed on a quarterly basisin a manner consistent with the Board policy describedinF.W.Woolworth Company,90 NLRB 289, with interestthereon at 6 percent per annum computed in the mannerset forth inIsisPlumbing&Heating Co.,139NLRB716.Accordingly,upon the foregoing findings of fact andconclusions of law,and upon the entire record in thiscase,pursuant to Section 10(c) of the Act. I make thefollowing1.BillO'Grady Carpet Service, Inc, is an employerwithin the meaning of Section 2(6) and(7) of the Act2.Carpet, Linoleum, Soft Tile and Resilient Floor Cover-ing Layers, Local Union No 419, AFL-CIO, is a labororganizationwithin the meaning of Section 2(5) of theAct3The employees of the employer members of the bargain-ing group covered by the collective-bargaining agreementnegotiated between the Employer Group and the Unionon August 1, 1969, excluding office clerical employees,guards, professional employees and supervisors as definedin the Act, and all other employees, constitutes a unitappropriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act.4 The above-named Union has beenat all times materialherein and is now the exclusive collective-bargaining repre-sentative of all of the employees in the aforesaid appropriateunit within the meaning of Section9(a) of the Act5By refusing on and after August 1, 1969, to executeand comply with the terms of the collective-bargainingagreement negotiated between the Employer's Group andthe above-named Union, the Respondent has engaged andisengaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act6The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent has engaged in andis engaging in certain unfair labor practices,I shall recom-mend the issuance of an order that it cease and desisttherefrom and that it take certain affirmative action toeffectuate the policies of the Act.As I have found that the Respondent has failed toexecute or to comply with the terms of the collective-RECOMMENDED ORDERRespondent, Bill O'Grady Carpets Service, Inc, its offi-cers, agents, successors, and assigns, shall.1Cease and desist from(a)Refusing to sign and failing to abide by the termsof the collective-bargaining agreement, effective August 1,1969, between thead hocEmployer Bargaining Groupand Carpet, Linoleum, Soft Tile and Resilient Floor Cover-ing Layers, Local Union No 419, AFL-CIO(b) In any like or related manner interfering with,restrain-ing,or coercing its employees in the exercise of rightsguaranteed in Section 7 of the National Labor RelationsAct, as amended.2.Take the following affirmative action which I findwill effectuate the policies of the Act(a) Forthwith sign and abide by the terms of the collective-)argaining agreement described in paragraph 1(a) of thisOrder.(b)Give retroactive effect to the terms and conditionsof the collective-bargaining agreement described in para-graph 1(a) of this Order, including, but not limited to,the provisions relating to wages and other employmentbenefits, and in the manner set forth in section of thisDecision and Order entitled "The Remedy." Make wholeitsemployees for any losses they may have suffered byreason of the failure to be a party to said collective-bargaining agreement(c)Preserve and, upon request, make available to theBoard and its agents for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to determine the amount due as backpay and otherbenefits for its employees(d) Postin conspicuous places at its place of business,copiesof said notice attached hereto and marked 592DECISIONSOF NATIONALLABOR RELATIONS BOARD"Appendix."' Copies of said notice on forms provided bytheRegionalDirector for Region 27 shall, after beingduly signed by the Respondent, be posted immediatelyupon receipt thereof and be maintained by it for a periodof 60 consecutive days thereafter in conspicuous placesincluding all places where notices to employees are customar-ilyposted.Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced or covered by anyother material.(e)Notify the Regional Director for Region 27, in writing,within 20 days from the date of the receipt of this Decisionand Recommended Order what steps have been taken tocomply herewith.'IT IS FURTHER RECOMMENDED that the allegations settingforth violations not specifically found herein be dismissed intheir entirety.'In the event no exceptions are filed as providedby Sec 102 46of the Rules and Regulations of the NationalLaborRelations Board,the findings,conclusions,recommendations,and Recommended Orderherein shall, as provided in Sec102 48 of theRules and Regulationsbe adoptedby theBoard and become its findings, conclusions, andOrder, and all objections thereto shallbe deenedwaived for all purposes Inthe event the Board Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by an Order of theNational Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "In the event that this RecommendedOrder is adopted by the Board,this provision shall be modified to read"Notify theRegionalDirectorforRegion27, inwriting,within 10 days of the date of this Order,what steps have been take-to comply herewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDn n Agency of the United States GovernmentWe hereby notify all of our employees that.WE WILL forthwithsign thecollective-bargaining agree-ment,effectiveAugust 1, 1969, between the EmployerBargainingGroup of the floor covering industry and theCarpet, Linoleum, Soft Tile and Resilient Floor CoveringLayers, Local Union No 419, AFL-CIOWE WILL give retroactive effect to the terms and condi-ions contained in the said bargaining agreement, including,)ut not limited to, the provisions relating to wages and-)ther employment benefitsWE WILL make whole our employees for any losseshey may have suffered by reason of our refusal to signaid contract.WE WILL NOT continue to refuse to sign the above-mentioned collective-bargaining agreement or in any otherlike or related manner interfere with, restrain, or coerceour employees in the exercise of their rights guaranteedby Section 7 of the National Labor Relations Act, asamended.BILL O'GRADYCARPET SERVICE, INC.(Employer)DatedBy(Representative)(Title)Thisisanofficialnotice and must not be defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board's Office NewCustom House, Room 260, 721 19th Street, Denver, Colora-do 80202, Telephone 303-297-3551.